Crew III, J.
Appeal from an order of the County Court of Saratoga County (Scarano, Jr., J.), entered February 11, 2004, which classified defendant as a risk level III sex offender pursuant to the Sex Offender Registration Act.
In 1997, defendant was convicted in Saratoga County upon his plea of guilty to attempted criminal sale of a controlled substance in the third degree and sodomy in the second degree. In 1998, he entered a guilty plea to the crime of criminal sale of marihuana in the second degree in Warren County that included a charge of sodomy in the third degree. Approaching his conditional release date, defendant appeared in court in February 2004 for a sex offender risk assessment hearing, following which he was determined to be a level III sex offender and designated a predicate sex offender. Defendant appeals.
Our review of the presentence and preplea reports reveals that defendant engaged in criminal sexual conduct with a victim in Saratoga County, as well as a victim in Warren County, and thus, contrary to defendant’s assertion, we find no error in the assessment of points for two victims. We have considered defendant’s other assertions of error in his risk level assessment and find them equally without merit.
Cardona, P.J., Mercure, Peters and Mugglin, JJ., concur. Ordered that the order is affirmed, without costs.